DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities: claim 11 ends with a semicolon and needs to end with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8, 13, 14, 16, 17, 19, & 20 are rejected under 35 U.S.C. 102 (a)(1) & (a)(2) as being anticipated by Hines et al (U.S. PGPub # 2012/0146784).
Regarding Independent Claim 1, Hines teaches:
An end of service life determination (ESLD) system comprising: 
a personal protective equipment (PPE) (500) (Fig. 1, 3, & 6 Element 100. See paragraphs 0190-0196 & elsewhere.); 
a processor (506) (Fig. 4 Elements 222, 224a, & 224b. See paragraphs 0210-0212.); and 
a test rig (507) (Fig. 4 & 6 Elements 210 & 220. See paragraphs 0205-0210.); 
wherein: 
the test rig (507) (Fig. 4 & 6 Elements 210 & 220. See paragraphs 0205-0210.) further comprises one or more magnetic sensors (508) (Fig. 2 & 3 Elements 212.); 
the PPE (500) (Fig. 1, 3, & 6 Element 100. See paragraphs 0190-0196 & elsewhere.) further comprises: 
magnetic particles (502) (Fig. 2 & 3 Element 212. See paragraphs 0198 & 0174 wherein the “magnetic elements can take the form of magnetic ink, high coercivity wire, thin foil, or amorphous wire” which all contain magnetic particles.); 
an identifier element (503) (Fig. 2 & 3 Element 212. See paragraphs 0198 & 0174.) or a wireless communication element (504); wherein: 

the identifier element (503) (Fig. 2 & 3 Element 212. See paragraphs 0198 & 0174.) or the wireless communication element (504) is attached to the PPE (500) (Fig. 2 & 3 Element 212. See paragraphs 0198 & 0174.); and 
the processor (506) (Fig. 4 Elements 222, 224a, & 224b. See paragraphs 0210-0212.) is configured to receive magnetic field signature (MFS) (509) (Paragraph 0174.) sensor data from the test rig (507) (Paragraph 0174.) and compare the received MFS (509) sensor data with initial MFS (509) (Paragraph 0174.) associated with the PPE (500) (Paragraph 0160.).

    PNG
    media_image1.png
    311
    316
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    478
    301
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    444
    305
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    360
    287
    media_image4.png
    Greyscale

Regarding Claim 2, Hines teaches all elements of claim 1, upon which this claim depends.
Hines teaches the initial MFS (509) (Paragraph 0174.) of the PPE (500) (Fig. 1, 3, & 6 Element 100. See paragraphs 0190-0196 & elsewhere.) is determined before use of the PPE (500), wherein the comparison by the processor (506) (Fig. 4 Elements 222, 224a, & 224b. See paragraphs 0210-0212.) of the received MFS (509) sensor data to the initial MFS (509) sensor data determines end of service life for the PPE (500) (Fig. 1, 3, & 6 Element 100. See paragraphs 0190-0196 & elsewhere.), and wherein an amount of change in the MFS (509a, 509b) of the PPE (500) is indicative of wear of the PPE (500) (Fig. 1, 3, & 6 Element 100. See paragraphs 0190-0196 & elsewhere.).
Regarding Claim 3,
Hines teaches the wireless communication element (504) comprises memory/storage to store MFS (509a, 509b) information of the PPE {500), and wherein the identifier element (503) is configured to uniquely identify the PPE (500) (Paragraphs 0041, 0043, 0046 & elsewhere.).
Regarding Claim 4, Hines teaches all elements of claim 1, upon which this claim depends.
Hines teaches a handheld device (510), wherein the handheld device (510) is configured to receive MFS (509a, 509b) data from the test rig (507) (Paragraph 0156.), and wherein the handheld device (510), is configured to interact with the wireless communication element (504) or the identifier element (503) to retrieve initial MFS (509a) sensor data corresponding with the PPE (500) (Paragraph 0156.).
Regarding Claim 5, Hines teaches all elements of claim 2, upon which this claim depends.
Hines teaches the processor (506) is comprised within at least one of the following: the test rig (507), the handheld device (510), the wireless communication element (504), or combinations thereof (Fig. 4 Element 224a & 224b that are in the test rig. Paragraph 0212.).
Regarding Claim 8, Hines teaches all elements of claim 1, upon which this claim depends.
Hines teaches the magnetic particles (102) are distributed in a matrix (101) of a material of the PPE (300) (Paragraph 0174 wherein the dried ink in the magnetic element is locked in a lattice.).
Regarding Independent Claim 13, Hines teaches:

retrieving, by a processor, the initial magnetic field signature (MFS) for the PPE (Fig. 4 Element 214.); 
placing the PPE into a test rig (Fig. 6 Elements 100 & 220 wherein the PPE garment 100 is placed in the rig structure holding detectors 220.); 
determining, by the test rig, the current MFS of the PPE (Abstract, Paragraphs 0002, 0037, 0053, 0141, 0159, 0223, 0225, & 0233.); and 
evaluating, by the processor, service life of the PPE and/or determining, by the processor, whether the PPE has reached its end of service life (Abstract, Paragraphs 0002, 0037, 0053, 0141, 0159, 0223, 0225, & 0233.).
Regarding Independent Claim 14, Hines teaches:
A personal protective equipment (PPE) (500) (Fig. 1, 3, & 6 Element 100. See paragraphs 0190-0196 & elsewhere.) device comprising: 
magnetic particles (502) (Fig. 2 & 3 Element 212. See paragraphs 0198 & 0174 wherein the “magnetic elements can take the form of magnetic ink, high coercivity wire, thin foil, or amorphous wire” which all contain magnetic particles.); 
an identifier element (503) or a wireless communication element (504) (Fig. 2 & 3 Element 212. See paragraphs 0198 & 0174.); 
wherein: 

Regarding Claim 16, Hines teaches all elements of claim 1, upon which this claim depends.
Hines teaches an alert is given within a safety factor when comparison of MFS (509a, 509b) indicates wear of the PPE (500) (Abstract, Paragraphs 0002, 0037, 0053, 0141, 0159, 0223, 0225, & 0233.).
Regarding Claim 17, Hines teaches all elements of claim 1, upon which this claim depends.
Hines teaches a pre-set amount of change of the MFS (509a, 509b) is indicative of end of service life for the PPE (500) (Abstract, Paragraphs 0002, 0037, 0053, 0141, 0159, 0223, 0225, & 0233.).
Regarding Claim 19, Hines teaches all elements of claim 13, upon which this claim depends.
Hines teaches
Regarding Claim 20, Hines teaches all elements of claim 14, upon which this claim depends.
Hines teaches the wireless communication element (504) comprises memory/storage to store MFS (509a, 509b) information of the PPE (500) (Paragraphs 0041, 0043, & 0046.), and wherein the identifier element (503) is configured to uniquely identify the PPE (500) (Paragraphs 0041, 0043, & 0046.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 11, 15, & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hines et al (U.S. PGPub # 2012/0146784) in view of Khoshkava et al (U.S. PGPub # 2018/0158290).
Regarding Claim 9, Hines teaches all elements of claim 1, upon which this claim depends.
Hines does not explicitly teach the magnetic particles (102) are incorporated within the PPE (500) by being blended into a polymeric compound or rubber (513) (Paragraph 0036.).
Khoshkava teaches the magnetic particles (102) are incorporated within the PPE (500) by being blended into a polymeric compound or rubber (513).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Khoshkava to the teachings of Hines such that the magnetic particles are incorporated within the PPE by being blended into a polymeric compound or rubber because this allows the dispersed magnetic particles to be molded to any desired shape using hot press equipment.
Regarding Independent Claim 11,Hines teaches:
A method of forming a personal protective equipment (PPE) with an initial magnetic field signature (MFS), comprising the steps of: 
placing the PPE into a test rig (Fig. 4  Elements 210 & 220. See paragraphs 0205-0210. Fig. 6 Elements 100 & 220.); 

Hines does not explicitly teach:
blending magnetic particles into a polymeric compound; 
incorporating the polymeric compound with magnetic particles into the PPE; 
Khoshkava teaches:
blending magnetic particles into a polymeric compound (Paragraph 0036); 
incorporating the polymeric compound with magnetic particles into the PPE (Abstract & Paragraphs 0004 & 0036); 
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Khoshkava to the teachings of Hines such that one would blend the magnetic particles into the polymeric compound and incorporate the polymeric compound with magnetic particles into the PPE because this allows for a simple mechanism for providing haptic feedback to a user that can readily be implemented in wearable and accessory goods (See paragraph 0004.).
Regarding Claim 12, Hines & Khoshkava teach all elements of claim 11, upon which this claim depends.
Hines does not explicitly teach incorporating the polymeric compound with magnetic particles into the PPE comprises one of the following: forming the polymeric compound into thread/filament and sewing the thread into the PPE or adding the thread to the weave of the material used to form the PPE or sewing the thread onto a patch and affixing the patch onto the PPE; forming a coating material of the polymeric compound with magnetic particles and coating the PPE with the coating material; 
Khoshkava teaches incorporating the polymeric compound with magnetic particles into the PPE comprises one of the following: forming the polymeric compound into thread/filament and sewing the thread into the PPE or adding the thread to the weave of the material used to form the PPE or sewing the thread onto a patch and affixing the patch onto the PPE; forming a coating material of the polymeric compound with magnetic particles and coating the PPE with the coating material; dipping a mold of the PPE into a liquid of the polymeric compound with magnetic particles to form the PPE; adding molten polymeric compound with magnetic particles into a mold for the PPE (Paragraph 0036.); mixing magnetic particles into the polymeric compound from which the PPE is to be formed; extruding a sheet of material from molten polymeric compound with magnetic particles distributed throughout; and combinations thereof.
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Khoshkava to the teachings of Hines such that one would add molten polymeric compound with magnetic particles into a mold for the PPE because this allows the dispersed magnetic particles to be molded to any desired shape using hot press equipment.
Regarding Claim 15,
Hines teaches and wherein each PPE (500) comprising the magnetic particles (502) further comprises a magnetic field signature (MFS) (509a, 509b) (Fig. 2 & 3 Element 212. See paragraphs 0160, 0198 & 0174.).
Hines does not explicitly teach the magnetic particles (502) are incorporated within the PPE (500) by being blended into a polymeric compound or rubber (513), 
Khoshkava teaches the magnetic particles (102) are incorporated within the PPE (500) by being blended into a polymeric compound or rubber (513).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Khoshkava to the teachings of Hines such that the magnetic particles are incorporated within the PPE by being blended into a polymeric compound or rubber because this allows the dispersed magnetic particles to be molded to any desired shape using hot press equipment.
Regarding Claim 18, Hines teaches all elements of claim 13, upon which this claim depends.
Hines does not explicitly teach blending the magnetic particles into the polymeric compound comprises distributing the magnetic particles substantially homogeneously throughout the polymeric compound.
Khoshkava teaches blending the magnetic particles into the polymeric compound comprises distributing the magnetic particles substantially homogeneously throughout the polymeric compound (Paragraph 0036.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Khoshkava to the teachings of Hines such that one would blend the magnetic particles into the polymeric compound by distributing the .

Claims 6, 7, & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hines et al (U.S. PGPub # 2012/0146784) in view of Chamberlain (U.S. PGPub # 2016/0044841).
Regarding Claim 6, Hines teaches all elements of claim 1, upon which this claim depends.
Hines teaches the test rig (507) (Fig. 6 Element 220 and supporting structure.) comprises a plurality of sensors (508) (Fig. 4 218, 220a, & 220n and paragraph 0209.) wherein the plurality of sensors (508) corresponds to a respective test rig zone (514) (See Fig. 6.), and wherein the plurality of sensors (508) are configured to determine the MVIFS (509a, 509b4) of the PPE (500) based on the test rig zone (514) (See Fig. 6.) in which the corresponding plurality of sensors (508) are placed (Fig. 2 & 3 Element 212. See paragraphs 0160, 0198 & 0174.).

    PNG
    media_image5.png
    320
    266
    media_image5.png
    Greyscale

Hines does not explicitly teach configured to measure the Gauss level,
Chamberlain teaches configured to measure the Gauss level (Paragraphs 0014, 0017, 0024, 0045, 0046, 0058, 0060, & elsewhere wherein the sensors disclosed are depicted as being in wearable elements.),
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Chamberlain to the teachings of Hines such that one would have sensors configured to measure the Gauss level because this allows one to note anywhere the gauss level is above a safe level (See paragraph 0046.).
Regarding Claim 7, Hines & Chamberlain teach all elements of claim 6, upon which this claim depends.
Hines does not explicitly teach the test rig (507) further comprises a mannequin element (615), wherein the PPE (500) is placed on the mannequin element (615) during testing, and wherein the mannequin element (615) has a fixed location/orientation with respect to the magnetic sensors (608).
But it would have been obvious to one of ordinary skill in the art before the effective time of filing to have a mannequin element, wherein the PPE is placed on the mannequin element during testing, and wherein the mannequin element has a fixed location/orientation with respect to the magnetic sensors because one would almost never subject a human to possible harmful elements just to test expendable equipment. Further, the locations would be fixed so that one would perform consistent, reliable and repeatable tests and gather reliable and repeatable data.
Regarding Claim 10,
Hines teaches the test rig (507) is portable (See Fig. 6 wherein any device can be moved.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art listed but not cited represents analogous art that teaches some of the limitations claimed by Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025. The examiner can normally be reached Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858